department of the treasury internal_revenue_service washington d c government entiticr bimision uniform issue list se tep rata xkaxaxkxxaxaakkk xxxxxxxxxxxxakak xxkkxxkxkaxkkkaak apr legend taxpayer a taxpayer b individual t ira x xaxxxaaxaxaxxaxxkkk xxxxxxxxxxxaxxxak kmookkxxxxxxaxxaxk xxxxxxxxxxkkaakkk xxxakxxxxaxaakark xxqooxkaxxkakarak financial_institution a xxxxxxxxxxxaaaaxk investment_company l xxxxxaxxxxxkaakkax xxxxaxxxxxxaxarak xxxxxxxxxxxxxxkxx xxxxxxaxxxxxxxxkk xxxxxxxxxxxxakkak kiqoookkxaxx xk ik xxxxxaxxxxxaraxak xxaxxxaxxaaxaxaxx company c form a amount d date date date date xxxxxxxxxaxkx_ dear xxxxxxx this is in response to your request dated date as supplemented by correspondence dated june september october date january and date in which you request a waiver of the 80-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day periad prescribed by sec_408 of the code was due to an error made by individual t of investment_company l which resulted in amount d being deposited inte a non-ira account taxpayer a represents that on date individual t a financial advisor with investment_company l assisted her in completing form a a claimant statement requesting a distribution of amount d from ira x taxpayer a was the spousal beneficiary of ira x which was maintained by taxpayer b at financial_institution a taxpayer a intended to rollover amount d info an ira taxpayer a received amount d on date on date amount d was erroneously deposited into a non-ira account at investment_company l taxpayer a was not aware of the error investment_company l entered into a settlement agreement with taxpayer a to resolve any error by individual t and investment_company l on date amount d was subsequently placed into an eligible rollover ira with company c where it still remains based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers xxxxxxxxxxxax sec_408 a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i gi the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum ameunt which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3xa from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code b provides that in determining revproc_2003_16 i r whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xqoqooxxxxkkk 20098106t the information presented and the documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that her failure to accomplish a timely rollover was due to an error made by individual t of investment_company l which resulted in amount d being deposited into a non-ira account therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d which was rolled over to an eligible rollover ra with company c will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power of attomey on file in this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxx id number xxxxxxoakk at kxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours donzell h employee_plans technical group littlejohn manager enclosures deleted copy of letter_ruling notice of intention to disclose
